Citation Nr: 1125236	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  08-15 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder of the hands and feet, claimed as fungus of the hands and feet, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to February 1971, to include verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2010, the claims file was transferred to the Pittsburgh, Pennsylvania RO.

A February 2011 letter informed the Veteran that his Board hearing was scheduled in March 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In April 2011, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board observes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, psychiatric examination of the Veteran has failed to produce a diagnosis of any mental health disorder.  Thus, no other mental health disability may be reasonably encompassed by the information of record, and expansion of the issue of service connection for PTSD is unnecessary.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  A skin disorder of the hands and feet was not shown in service, and any current skin disorder of the hands and feet is unrelated to service or to a disease or injury of service origin, to include presumed exposure to Agent Orange herbicides.


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  A skin disorder of the hands and feet was neither incurred in nor aggravated by military service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in December 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  A March 2006 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  The July 2006 rating decision reflects the initial adjudication of the claims after issuance of these letters.  Hence, the December 2005 and March 2006 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded a VA examination in connection with his claim for service connection for a skin disorder of the hands and feet.  However, as discussed below, the service treatment records are completely negative for any signs, symptoms, or diagnoses of a skin disorder of the hands and feet.  The medical evidence of record is devoid of any evidence of a skin disorder of the hands and feet for many years after the Veteran's service.  There is no medical evidence that any current skin symptoms may be related to service, and the Veteran has not alluded to the existence of any such evidence.  A VA examination for this claim is therefore not necessary.  See McLendon, 20 Vet. App. at 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case- by-case basis.  See VAOPGCPREC 12-99; 65 Fed.Reg. 6527 (2000).

Pursuant to the amended rules of new 38 CFR § 3.304(f)(3)(2010), service connection for PTSD may also be granted if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.

The Veteran claims that he suffers from PTSD as a result of his active duty service.

The Veteran's service personnel records reveal that he was awarded a Purple Heart and the Combat Infantryman Badge.  His February 1971 service separation examination report indicates that he was psychiatrically normal.

The post-service private and VA treatment records are negative for any signs, symptoms, or diagnoses of any psychiatric disorder.

In June 2005, the Veteran commented that since leaving Vietnam, he had not been the same person.  He said that he was introverted, aloof, and unable to get close to any other person.  He remarked that he could not sleep, had flashbacks, and was uneasy.

In May 2006, the Veteran underwent VA psychiatric examination.  It was noted that the interview lasted for approximately 60 minutes, and the claims file was reviewed in detail.  The Veteran described going through two tours in Vietnam.  He recalled serving with a long range reconnaissance unit during his first tour, and during his second tour, he secured villages.  After leaving active duty, the Veteran worked at a warehouse position for a brief period, for the State Police for 21 years, and for the State Lottery for 12 years.  The Veteran described his family relationships as fine.  The examiner noted that there was no history of post-military stressors.

The examination report reflects that the Veteran denied any history of treatment for psychiatric issues.  It was further noted that the Veteran was not currently engaged in outpatient treatment for psychiatric issues.  The examiner asked the Veteran to identify his reported stressor, and the Veteran responded that he would not identify anything.  The examiner inquired regarding the circumstances surrounding the Veteran's Purple Heart award, and the Veteran described being shot in the leg after having entered a North Vietnamese base camp.  The report indicates that the Veteran did not think that he had any symptoms.  The Veteran then described an inability to sleep well.  He also described an inability to get close to others.  It was noted that the Veteran did not feel depressed, but he did have difficulty with anger.  The examiner asked if the Veteran wanted treatment, and the Veteran indicated that he was not interested.

The examiner administered the Mississippi Scale for Combat Related PTSD and indicated that the Veteran scored an 81.  The examiner remarked that the score was well below the cutoff for PTSD for Vietnam Veterans.  It was noted that on the Symptom Checklist-90, the Veteran endorsed 19 symptoms overall and rated only three of them as "quite a bit" or "extremely" distressing.  The examiner commented that the test score indicated very little psychiatric distress.  On the Beck Depression Inventory, the Veteran scored a 3, which the examiner said was consistent with a normal level of functioning.

The examiner concluded that the Veteran's described stressor did not meet Criterion A because he did not identify it as a stressor; further, during the examination, the Veteran did not identify any stressors.  The examiner opined that in addition, the Veteran did not describe sufficient symptoms to warrant a diagnosis of any Axis I diagnosis.  Consequently, the diagnosis given was "no diagnosis."

The Board assigns significant probative weight to the May 2006 VA examination report.  The examiner considered the Veteran's service and post-service treatment.  Psychological tests were administered.  The examiner explained why, on the basis of the psychological testing, no diagnosis was possible for the Veteran.  As the May 2006 VA examiner administered multiple psychological tests, discussed the Veteran's in-service and post-service treatment, and provided adequate reasoning to support her opinion, the Board finds that the May 2006 VA examination report provides competent, credible, and persuasive evidence that the Veteran does not have any psychiatric disability, to include PTSD. See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (when reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

The Board has carefully considered the Veteran's VA form 9 submitted in May 2008 in which he asserted that he wanted a new VA examination from "a real doctor" as "the woman [he] met with has a problem."  However, the Veteran did not provide any substantive reasons as to why the May 2006 VA examination was inadequate.  As noted above, the May 2006 examination included multiple psychological tests, a detailed discussion of the Veteran's pre-military, active service, and post-military life, and adequate reasoning for the conclusions expressed.  Further, the examiner had a Ph.D.  For these reasons, the Board finds the May 2006 VA examination to be adequate.

In his VA form 9 submitted in May 2009, the Veteran reported having PTSD since his active duty in Vietnam.  While the Veteran may be competent to describe sleeplessness, anger, and an inability to get close to others, he is not competent to diagnose a psychiatric disorder in accordance with DSM-IV criteria.  To whatever extent the Veteran and/or his representative attempt to assert that the Veteran, in fact, suffers from service-related PTSD, the Board finds that any such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental question of whether the Veteran meets the diagnostic criteria for a psychiatric disability, specifically, PTSD-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is  shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

As the preponderance of the competent, credible, and persuasive evidence establishes that the first, essential criterion for service connection for PTSD-a medical diagnosis in accordance with the diagnostic criteria for the disorder-is not met, service connection for PTSD cannot be established; hence, the Board need not address the remaining criteria of  38 C.F.R. § 3.304(f).

For all of the foregoing reasons, the Board finds that service connection for PTSD is not warranted.

Skin Disorder of the Hands and Feet

The Veteran's service treatment records are negative for any signs, symptoms, or diagnoses of a skin disorder of the hands and feet.  The February 1971 separation examination report reflects that the Veteran had normal skin.  The Veteran noted on the report that he was in good physical health.

The first evidence of a post-service skin disorder of the hands and feet in the medical records appears in a private treatment record from February 2005.  The private examiner recorded the Veteran's self-report of having a problem with his hands and feet which had been present since he served in Vietnam.  It was noted that the Veteran reported being treated in the past with antifungals and cortisones with little improvement.  The note further reflects the Veteran's report of having no previous history of the problem prior to serving in Vietnam.  The examiner observed hyperkeratosis and scaling erythema diffusely involving the palmar and plantar surfaces of all four extremities.  The examiner found no evidence of any ulceration, erosion, or bacterial infection.  He noted moderate to deep fissuring on the palms and soles with some evidence of excoriation.  The examiner gave a diagnosis of irritant contact dermatitis-hands and feet.

In June 2005, the Veteran said that the entire time he spent in Vietnam he had fungus on his hands and feet.  He indicated that he continued to break out with fungus rashes.

During a VA Agent Orange Registry examination in November 2005, the examiner remarked that the Veteran's skin was clear of suspicious lesions.

In his VA form 9 submitted in May 2008, the Veteran commented that he had fungus since he had left the service.  He asserted that he got a fungus in Vietnam.

The Veteran has asserted that he has a present skin disorder of the hands and feet due to exposure to herbicides.  The service personnel records show that the Veteran served in Vietnam from June 1969 to February 1971.  Thus, exposure to herbicides is presumed.  See 38 C.F.R. § 3.307 (a)(6).

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), certain soft-tissue sarcomas, and Diabetes Mellitus (Type II).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) (permitting the Secretary to determine by regulation diseases subject to the presumption in addition to those listed at 38 U.S.C.A. § 1116(a)(2)).

Based on studies by the National Academy of Sciences (NAS), the Secretary of the Department of Veterans Affairs (Secretary) has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600 (2002).  The only skin disorder of the hands and feet that the Veteran has been diagnosed with is contact dermatitis.  Therefore, as contact dermatitis is not on the list for which the Secretary has determined that service connection is warranted, by law the Veteran's claimed skin disorder of the hands and feet cannot be presumed to have been incurred in service as a result of herbicide exposure.  38 U.S.C.A. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

The Board has also considered whether service connection for a skin disorder of the hands and feet is warranted on a direct basis.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to experiencing dry, itchy skin, as those symptoms are readily identifiable through casual observation.  However, while the Veteran's statements are competent, the Board finds that his statements are not credible.

Here, the Veteran's statements regarding the presence of symptoms he attributes to a fungus on his hands and feet while in Vietnam are contradicted other evidence of record.  As noted above, the Veteran presently asserts that he has had a skin fungus of the hands and feet beginning with the time he served in Vietnam.  However, the service treatment records do not support his assertions, as they are completely negative for any signs of a skin disorder of the hands and feet.  The February 1971 separation examination report reflects that the Veteran's skin was normal, and the Veteran himself indicated on the separation examination report that he was in good physical health  As the Veteran's current statements are not supported by the service treatment records and are additionally contradicted what he himself indicated on his separation examination report after his time in Vietnam, the Board finds the Veteran's statements to not be credible.  Concerning the Veteran's contentions, the Board additionally notes that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran's statements are also not supported by the medical evidence of record.  Since 1981, the Veteran has sought medical treatment from private sources for multiple medical disorders.  However, the private treatment records are completely negative for any signs, symptoms, or diagnoses of a skin disorder of the hands and feet until February 2005.  As these records were created by objective medical personnel in the course of providing medical treatment to the Veteran, the Board finds the medical reports credible and of greater probative weight than the statements offered by the Veteran concerning a continuity of symptomatology or lack thereof.

The Board has carefully considered the private physician's treatment note from February 2005.  However, the physician offers no opinion regarding the etiology of the given diagnosis of irritant contact dermatitis-hands and feet.  As such, it does not constitute a competent, credible, and persuasive nexus between any current disorder and the Veteran's active service.  Although the physician recorded the Veteran's reported history of having a condition of the hands and feet since his time in Vietnam, as discussed above, the Board has found this account to not be credible.

For the aforementioned reasons, the Board finds that service connection for a skin disorder of the hands and feet is not warranted on either a presumptive or direct basis.

Conclusion

Accordingly, the Board finds that the claims for service connection for PTSD and a skin disorder of the hands and feet must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, under these circumstances, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for PTSD is denied.

Service connection for a skin disorder of the hands and feet is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


